Title: John Gray to James Madison, 2 October 1826
From: Gray, John
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                2cd. October 1826
                            
                        
                        Being Compelled to build a Stable for purposes indispensable, upon the Lot I occupy Costing Sixty two Dollars
                            and fifty Cents—I beg leave to ask of you, if it be not reasonable that the Proctor be directed to deduct the same from
                            my rent With respect Your obt
                        
                            
                                Jno Gray
                            
                        
                    